Citation Nr: 0500191	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-05 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION


The veteran served on active duty in the U.S. Air Force from 
August 1982 to March 1988 and on active duty in the U.S. Air 
National Guard from November 1988 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for 
service connection for pseudofolliculitis barbae.  The 
veteran filed a timely appeal to this adverse determination.

The veteran testified at a Travel Board hearing at the RO in 
November 2004 before the undersigned, who is the Acting 
Veterans Law Judge responsible for making the final 
determination in this case, and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).


FINDING OF FACT

The veteran's claims file contains a diagnosis of chronic 
pseudofolliculitis barbae in service, and current 
manifestations which are the same as those identified in 
service.


CONCLUSION OF LAW

Pseudofolliculitis barbae was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred pseudofolliculitis 
barbae as a result of active military service.  Having 
carefully considered the appellant's contentions in light of 
the evidence of record and the applicable law, the Board 
finds that the weight of such evidence is in approximate 
balance and the claim will be granted on this basis.  38 
U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the veteran's claim for service 
connection for pseudofolliculitis barbae includes his service 
medical records, which reflect two instances of treatment for 
pseudofolliculitis barbae.  At the time of the first such 
instance, in June 1986, the veteran presented to the 
"shaving clinic" with a complaint of multiple bumps on the 
neck following shaving.  Examination confirmed the presence 
of multiple bumps on the veteran's neck only, and a diagnosis 
of pseudofolliculitis barbae was rendered.

In June 1993, the veteran again presented with a complaint of 
"shaving bumps/rash on face."  The veteran requested a no-
shave chit.  The examiner noted that the veteran had 
previously been given such a chit in 1986, and had since 
grown a beard.  Examination revealed numerous pustules/bumps 
in the hair line of the veteran's face, and ingrown hairs 
were removed with a needle from the facial bumps/pustules.  
The examiner rendered a diagnosis of pseudofolliculitis 
barbae.  The examiner concluded that "Member has been 
diagnosed as having Pseudofolliculitis Barbae of Chronic 
nature with early facial scarring noted."  The veteran was 
granted a permanent no-shaving chit.

The first, and only, relevant post-service medical evidence 
consists of the report of a VA dermatological examination 
conducted in March 2002.  At that time, the veteran reported 
having developed tender, inflamed skin of the beard area in 
approximately 1984.  He stated that this problem had been 
chronic since that time, sometimes changing course, but never 
fully resolving.  The veteran reported that he had reduced 
shaving to once weekly.  Symptoms reportedly included 
discoloration, scarring, tenderness and irritation of the 
area.

On examination, the examiner noted that the affected area 
included most of the veteran's beard area below the line of 
the mandible, with hyperpigmentation and scattered papules 
and pustules especially notable medially.  There was little 
evident scarring.  The examiner rendered a diagnosis of 
pseudofolliculitis barbae, and advised the veteran of 
possible treatment modalities.

In November 2004, the veteran testified at a hearing held at 
the RO before the undersigned.  At that time, as well as in 
written submissions to VA, the veteran stated that prior to 
enlisting in the Air Force he never experienced 
pseudofolliculitis barbae.  He asserted that this condition 
developed as a result of complying with Air Force dress and 
appearance regulations.  He indicated that he had scarring 
and dark areas on his face as a result of experiencing this 
condition in the military.

Following a review of the evidence, the Board concludes that 
service connection for pseudofolliculitis barbae is warranted 
in this case.  In so concluding, the Board observes that at 
the time of treatment in service in June 1993, the examiner 
specifically diagnosed "Pseudofolliculitis Barbae of Chronic 
nature."  Furthermore, the Board notes that the veteran was 
treated for, and diagnosed with, pseudofolliculitis barbae on 
multiple occasions in service, thus lending support to the 
examiner's characterization of this problem as "chronic."  
While the first post-service evidence of this disorder is not 
found until 2002, some 9 years later, the Board finds that 
this is not fatal to the veteran's claim.  In this regard, 
the Board observes that VA regulations instruct that "[w]ith 
chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b) (2003).  In this 
case, the Board finds that the evidence shows that the 
veteran experienced chronic pseudofolliculitis barbae in 
service, and subsequently exhibited virtually identical 
manifestations of the same chronic disease - indeed with the 
same exact diagnosis - in 2002.  These manifestations include 
not only pustules, but also discoloration and facial 
scarring, particularly of the neck area (while the VA 
examiner in 2002 noted "little evidence scarring," the use 
of the term "little," rather than "no," indicates that at 
least some scarring was present on examination.).

Thus, the Board finds that the evidence raises at least a 
reasonable doubt that the veteran's current 
pseudofolliculitis barbae was incurred in service.  Resolving 
all such reasonable doubt in the veteran's favor, as the 
Board must, (see 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003)), the Board determines that service connection 
for pseudofolliculitis barbae is warranted.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, because claim is 
being granted, further advisement or development of the claim 
would not avail the veteran of a more beneficial outcome.  


ORDER

Service connection for pseudofolliculitis barbae is granted.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


